Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01111-CV
____________
 
HOWELL ARMAND HARGETT, Appellant
 
V.
 
HSBC BANK PLC, Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 853772
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed November 14,
2007.  The clerk=s record was filed on January 16, 2007. 
On March 12, 2007, the court reporter case notified the court that no record
was taken in this case.  Accordingly, appellant=s brief was due
April 12, 2007.  No brief or motion for extension of time were filed.




On June 14, 2007, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before July 13, 2007, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 26, 2007.
Panel consists of Chief Justice
Hedges and Justices Hudson and Guzman.